Dissenting Opinion by
Flood, J.:
I do not see how it can be held that more than half of the six months’ period in question is not “a substantial part of the six months”, which is the language of Section 402(b) (2) of the Act. We have in many situations held a claimant barred when he failed to conform to the literal meaning of the statute. I find no justification for not interpreting the act literally when it faimrs him. Here the majority has barred the claimant *5because of the presumed intention of tbe legislature which does not appear in the language of the statute, but is arrived at only by writing out of the act the words “a substantial part of”, or by writing in a provision that the marital status must exist for the whole six months.